Citation Nr: 1504989	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-27 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) or a DSM-V disorder manifested by insomnia with nightmares.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In light of the medical evidence of record, the Board has broadened the Veteran's claim filed as for service connection for PTSD to also include a DSM-V disorder manifested by insomnia with nightmares.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In August 2013, the Veteran testified before the undersigned acting Veterans Law Judge at a videoconference Board hearing at the RO in Muskogee, Oklahoma.  A transcript of the proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD due to his service in Vietnam.  As noted above, the Board has recharacterized the claim in light of the medical evidence of record to include a claim for service connection for a DSM-V disorder manifested by insomnia with nightmares.

By way of background, the Board acknowledges that the Veteran's personnel records reflect that he served in Vietnam from February 1970 to March 1971 as a clerk with the 18th Aviation Company.  On his August 2011 stressor statement, he wrote that between April and May 1970, the ammo dump at his camp in Buon Ma Thuot (or "Ban Me Thuot") was blown up by rockets and mortars.  At the Board hearing, the Veteran testified they were in Ben Ku at the time of the attack, and that he saw dead bodies because he was on a mortar crew and was performing guard duty that night.

The Veteran was afforded a VA examination in October 2011.  The examiner noted that the Veteran reported no history of psychiatric treatment or hospitalizations.  In that regard, the Board notes that none of the Veteran's VA treatment records in the claims file dated from 1998 to 2012 reflect any treatment for any psychiatric condition, and none of these records reflect diagnosed PTSD.  The VA examiner noted that the Veteran's primary complaint involved his nightmares, and the examiner recorded a diagnosis of insomnia with nightmares.  The examiner opined that the Veteran does not have PTSD.  The examiner noted, among other things, that the Veteran did not demonstrate any avoidance of stimuli associated with his reported trauma; an inability to recall an important aspect of the trauma; sense of foreshortened future; markedly diminished interest or participation in significant activities; feelings of detachment from others; or a restricted range of affect (i.e., three or more of Criterion C in the DSM-V).

The Board acknowledges that the Veteran subsequently alleged in his February 2012 notice of disagreement that he was in fact diagnosed with PTSD, and attached a copy of an October 2011 VA treatment record showing a positive PTSD screen.  The Board adds that although the Veteran replied "yes" to when asked if he ever tried hard to not think about the traumatic event or went out of his way to avoid situations reminding him of it, even if that were true, this would still not meet three of Criterion C.

With regard to the Veteran's insomnia with nightmares diagnosed by the October 2011 VA examiner, the Board notes that it is not clear whether the Veteran's insomnia with nightmares meets the criteria of a DSM-V sleeping disorder.  The DSM-V lists the following types of sleep disorders:  primary insomnia, primary hypersomnia, narcolepsy, breathing-related sleep disorder, circadian rhythm sleep disorder, dyssomnia not otherwise specified, nightmare disorder, sleep terror disorder, sleep walking disorder, parasomnia not otherwise specified, insomnia related to [indicate the Axis I or Axis II disorder], hypersomnia related to [indicate the Axis I or Axis II disorder], sleep disorder due to [indicate the general medical condition], and sleep-induced sleep disorder.  

In addition, the Board acknowledges that the Board hearing, the Veteran testified that he experiences nervousness around crowds and anxiety, and that he also reported such in his September 2011 statement, but the October 2011 VA examiner did not make any mention of whether or not the Veteran experiences anxiety.

Therefore, the Board finds that this matter should be remanded to provide the Veteran with a new VA examination to address the nature and etiology of the Veteran's anxiety and nervousness, and to obtain clarification as to whether the Veteran has a DSM-V disorder (sleeping disorder) manifested by insomnia with nightmares, and if so, to address its etiology.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated since April 2012.

2.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination.  Ask the examiner to identify all psychiatric disorders.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  Also, the examiner should be asked to elicit a complete history from the Veteran.  The examiner must provide a complete rationale for all findings.  

If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  

As to any other psychiatric disorders identified on examination, ask the examiner to please provide an opinion as to whether it is "at least as likely as not" (a 50 percent or greater probability) that each disorder identified had its onset during the Veteran's service or is otherwise related to his active service, including but not limited to any corroborated stressor.

Please ask the VA examiner to address whether the Veteran meets the criteria for each of the sleep disorders listed in the DSM-V (see list in the remand above); for any such disorder diagnosed, please opine as to whether it had its onset during the Veteran's active service, or is otherwise related to his active service, including but not limited to any stressor corroborated by the RO.  Also, please ask the VA examiner to address in his report the Veteran's alleged symptoms of nervousness around crowds and anxiety.  All opinions must be supported by a detailed rationale.

3.  Then, perform any other necessary development, and then readjudicate the Veteran's claim.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

